Title: To Thomas Jefferson from Richard Price, 24 October 1785
From: Price, Richard
To: Jefferson, Thomas



Dear Sir
Newington Green Oct. 24th. 1785

Dr. Rogers, the bearer of this, is the Son of Dr. Rogers of New York. He has been for some time in this country studying Physick; and he intends, I find, to spend this winter at Paris with a view to farther improvement. I cannot help taking the opportunity which he offers me to convey to you a few lines to acknowledge the receipt of the letter with which I was favoured in August last, and to return you my thanks for it. The account you give of the prevailing Sentiments in the United States with respect to the Negro Slavery, and of the probability of its abolition in all the States except the Carolinas and Georgia, has comforted me much. It  agrees with an account which I have had from Mr. Laurens, who at the same time tells me that in his own State he has the whole country against him. You do me much honour by the wish you express that I would address an exhortation on this Subject to the young persons under preparation for public life in the College of Willm. and Mary at Williamsburgh. But I cannot think of writing again on any political subject. What I have done in this way has been a deviation from the line of my profession to which I was drawn by the American war. Divinity and Morals will probably occupy me entirely during the remainder of a life now pretty far spent. My heart is impressed with a conviction of the importance of the Sentiments I have address’d to the united States; but I must now leave these Sentiments to make their way for themselves, and to be approved or rejected just as events and the judgments of those who may consider them shall determine. It is a very happy circumstance for Virginia that its young men are under the tuition of so wise and virtuous a man as you say Mr. Wythe is. Young men are the hope of every state; and nothing can be of so much consequence to a state as the principles they imbibe and the direction they are under. Able and liberal and virtuous tutors in all the colleges of America would infallibly make it in time such a seat of liberty, peace and science as I wish to see it.
I find myself very happy in the the conversation and friendship of Mr. Adams. I have lately managed for him the Assurance of Mr. Houdon’s life, but of this he will himself give you an account.
I see with pain the disagreeable turn which affairs are likely to take between this country and yours. I am grieved for the prejudices by which we are governed. From an opinion of the necessity of maintaining our Navigation laws against America, and that its interest together with the weakness of the federal government will always secure the admission of our exports, we are taking the way to lose the friendship and the trade of a world rapidly increasing and to throw its whole weight into the scale of France. Such is our policy. I have given my opinion of it; but without the hope of being regarded. The United States, however, may be gainers by this policy if it puts them upon strengthening their federal government; and if also it should check their rage for trade, detach them from their slavery to foreign tinsel, and render them more independent by causing them to seek all they want within themselves.
We are, at present, much encouraged here by the rapid rise of  our Stocks; and the influx of money occasioned by a turn of exchange in our favour which has hardly been ever known in an equal degree.
Accept, Sir, of the repetition of my assurances that I am with all the best wishes and particular respect, your obliged and very obedt. and humble Servt.,

Richd: Price


Dr. Rogers will be made happy by any notice you may take of him.

